Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000611
                                                      28-OCT-2015
                                                      12:16 PM


                          SCWC-12-0000611

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



                           WAYNE PEELUA,
                  Respondent/Plaintiff-Appellant,


                                vs.


  IMPAC FUNDING CORPORATION dba IMPAC LENDING GROUP, a California
   corporation; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., a
      Delaware corporation; HAWAII FINANCIAL SERVICES CORP.; TERA
     PALEKA; COUNTRYWIDE HOME LOANS, INC.; COUNTRYWIDE BANK, FSB;
       COUNTRYWIDE FINANCIAL CORP.; DEUTSCHE BANK NATIONAL TRUST
    COMPANY, as Trustee Under the Pooling and Servicing Agreement
     Relating to Impac Secured Assets Corp. Mortgage Pass-Through
   Certificates Series 2007-2; INDYMAC FEDERAL BANK, FSM; INDYMAC
   LOAN SERVICES; BANK OF AMERICA; GMAC MORTGAGE CORPORATION; and
                            JOHN DOES 1-10,
                   Petitioners/Defendants-Appellees.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000611; CIVIL NO. 10-1-0031)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Defendants-Appellees’ Application for Writ
of Certiorari, filed on September 14, 2015, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, October 28, 2015.

Patricia J. McHenry and         /s/ Mark E. Recktenwald
John P. Duchemin
for petitioners                 /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                2